Citation Nr: 1222929	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  08-11 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an increased evaluation (rating) in excess of 50 percent, prior to June 1, 2012, for bipolar disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from March 2003 to July 2003 and from January 2005 to June 2005.  
This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which increased the disability evaluation for the service-connected bipolar disorder to 50 percent disabling, effective February 28, 2007.  

In June 2008, a hearing was held before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is associated with the claims file.  

The Veteran initially requested a hearing before the Board, as reflected in the April 2008 substantive appeal; however, the request was subsequently withdrawn.  See the September 2011 travel board hearing form.  


FINDINGS OF FACT

1.  Service connection was severed for bipolar disorder, effective June 1, 2012.  

2.  VA regulations prohibit a retroactive increase for bipolar disorder after basic entitlement has been terminated, such as by severance of service connection.  


CONCLUSION OF LAW

An increased evaluation (rating) in excess of 50 percent, prior to June 1, 2012, for bipolar disorder may not be granted as a matter of law.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105(d), 3.400(o) (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).  

Where the law, and not the evidence, is dispositive of a claim, the VCAA is not applicable.  In enacting the VCAA, Congress noted the importance of balancing the duty to assist with "the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002) (holding the VCAA is not applicable to claim for non-service-connected pension when the claimant did not serve on active duty during a period of war, as required by law).  The United States Court of Appeals for Veterans Claims (Court) has held that, when the interpretation of a statute is dispositive of the issue on appeal, neither the duty-to-assist nor the duty-to-notify provisions of the VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also VAOPGCPREC 5-2004. 

Because the law is dispositive in this appeal, the Board finds that the VCAA provisions are not applicable to this Veteran's claim.  The Board concludes that no further notification or development of evidence is required, and that no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the appellant.  The United States Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

Bipolar Disorder

The Veteran seeks an increased rating for bipolar disorder prior to June 1, 2012.  By way of procedural background, the Veteran filed a claim for service connection for bipolar disorder in June 2005.  See the June 2005 formal application.  Service connection for bipolar disorder was granted in a January 2006 rating decision.  The RO assigned a disability evaluation of 30 percent disabling, under 38 C.F.R. 
§ 4.130, Diagnostic Code 9432, effective June 30, 2005.  

In February 2007, the Veteran filed an informal claim for an increased rating for the service-connected bipolar disorder.  See the February 2007 informal claim.  In a July 2007 rating decision, the RO increased the disability evaluation for the service-connected bipolar disorder to 50 percent disabling, effective February 28, 2007.  The Veteran submitted a timely notice of disagreement (NOD) in August 2007, and a statement of the case (SOC) was issued to the Veteran in February 2008.  A formal substantive appeal with regards to the increased rating claim was received by the RO in April 2008.  

After conducting additional VA medical examinations and soliciting VA medical opinions in August 2009, October 2009, and October 2010, the RO proposed to sever service connection for bipolar disorder.  See the December 2011 rating decision.  In the December 2011 rating decision, the RO explained that the Veteran was not forthcoming about his pre-military psychiatric treatment and minimized his psychiatric symptomatology to military officials upon enlistment.  It was concluded that the Veteran had bipolar disorder prior to service, but his symptoms were never aggravated by active military service.  Service connection for bipolar disorder was subsequently severed in a February 2012 rating decision, effective June 1, 2012.  As of this date, no response or NOD has been received from the Veteran.  

As service connection for bipolar disorder was properly severed, effective June 1, 2012, under 38 C.F.R. § 3.400(o), a retroactive increase will not be awarded after basic entitlement has been terminated, such as by severance of service connection.  The law clearly is dispositive as it prohibits a retroactive increase once basic entitlement has been terminated.  Accordingly, the Board finds that the Veteran lacks entitlement under the law for the claim for an increased evaluation (rating) in excess of 50 percent, prior to June 1, 2012, for bipolar disorder in which service connection for the disability has been properly severed, and the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An increased evaluation (rating) in excess of 50 percent, prior to June 1, 2012, for bipolar disorder is denied.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


